DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The most comprehensive claim is interpreted as a soap bar comprising 40-80% fatty acid soap; a porous clay particle such as bentonite and coated with a benefit agent having a water solubility at 25 degrees Celsius at 0.001% and further coated with a wax or petrolatum.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned claims states that the porous particle to be “substantially free” of moisture.
The phrase “substantially free” does not appear to be defined in the specification. Applicant suggest, in his written description, that the moisture content be reduced or free flowing from about 1 to about 5 wt.% (page 9, line 14-17).  
Without a clear definition of what “substantially free” entails it would appear that the limitations of from about 1 to about 5% define the water content of the porous particle. 
Appropriate clarification or corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas et al (2005/0123574).
Abbas et al disclose a massaging toilet bar with disintegrable agglomerates, wherein the bar comprises 5 to 80% of anionic surfactants, wherein said surfactants may comprise 30-80% fatty acid soaps (0043-0044); and 0.02 to 20% of an agglomerate including a plurality of particles, containing a binder; a treatment fluid coating at least a portion of an interior surface of the particles and the fluid being selected from hydrophobic and hydrophilic blended compounds (0023-0024). 
Abbas et al further teach that the particles are unmodified and modified clays (0028) including applicant’s preferred bentonite (0039) and the treatment fluid coating and permeating at least partially the interior surface of said particles includes admixtures of glycerin and petroleum oils including petrolatum and wax (0037). 
Abbas et al exemplifies bars with bentonite clay particles of applicant’s preferred which encompass the holding capacity range and the glycerin benefit agent coated thereon is miscible in water and has specific gravity of 1.26 at room temperature and therefore encompasses the solubility characteristics as claimed. (Bar D).
Abbas et al does not exemplify the treatment fluid ingredients, wax or petrolatum coating, as claimed but does however teach that said ingredients are utilized within the coating treatment fluid and admixed accordingly with the benefit agent glycerin as claimed. 
It would have been obvious to the skilled artisan to include the wax or petrolatum as a pre-wet agglomerate to coat the clay particle bentonite as suggested in the teachings of Abbas et al since non-preferred embodiments are indicative of  obviousness, one skilled in the art would have been motivated to include the additional coating treatments of wax or petrolatum to aid in forming the agglomerate particle to further provide an effective exfoliation and skin abrasiveness to improve skin smoothness and softness (0049).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Allowable Subject Matter
Claims 2-3 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761